UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK.

MAGDA CROWELL-CONVERSE,
on behalf of herself, FLSA Collective
Plaintiffs and the Class,

Plaintiff,
Case No. 20 CV 00637 (ENV) (LB)
~against-
STIPULATION OF CONDITIONAL
STATEN ISLAND AID FOR RETARDED COLLECTIVE CERTIFICATION
CHILDREN, INC.

d/b/a COMMUNITY RESOURCES
and DANA MAGEE,,.

Defendants.

 

IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff MAGDA
CROWELL-CONVERSE (‘Plaintiff’) and Defendants (as defined below, and collectively with
Plaintiff, the “Parties”), acting by means of their respective counsel, that:

(1) Defendants STATEN ISLAND AID FOR RETARDED CHILDREN, INC. d/b/a
COMMUNITY RESOURCES and DANA MAGEE (collectively, “Defendants”) consent to a
conditional collective certification for all current and former Residential Managers, Residential
Coordinators and Qualified Intellectual Disability Professionals employed by Defendants at any
time between November 30, 2017 and the present (“Covered Employees”).

(2) Defendants will provide, with respect to Covered Employees, in Microsoft Excel
format, the names, titles, last known mailing addresses, last known personal email addresses (if
any), and dates of employment within 14 days of Court approval of this stipulation;

(3) Plaintiff's counsel will mail the collective certification notice (attached hereto), to

Covered Employees within 10 days of receiving collective information from Defendants;
(4) In the event that any of the collective certification notices sent to Covered
Employees are returned to Plaintiff's counsel as “undeliverable”, Plaintiff's counsel shall notify
Defendants’ counsel in writing, ets will then provide Plaintiff's counsel with Social Security
numbers (if known) of Covered Employees whose notices were returned as undeliverable. If
provided, this information shall be maintained by Plaintiff's counsel as confidential and not used
for any other purpose other than to obtain an accurate mailing address;

(5) All of the information referenced in (4) above shall be maintained by Plaintiffs
counsel as confidential and shall not be used for any other purpose (including, without limitation,
any other litigation) other than for dissemination of the Notice and Consent to Sue forms in the
case at hand and in the manner described herein;

(6) Plaintiff's counsel shall provide to Defendants’ counsel the finalized notice and
consent form with the mailing dates; and

(7) Nothing set forth herein shall be construed as a stipulation by Defendants that
Plaintiff and the individuals to whom such Notices shall be sent are, in fact, “similarly situated”
under the law. Nor shall this stipulation be construed as waiving or impairing Defendants’ right
to challenge the propriety of proceeding as a collective or class action and/or the inclusion of any
individual who opts into the collective action.

For Defendants: For Plaintiff; FLSA Collective Plaintiffs and
the Class:

By: by ge By:
Jason A. Zdldessy, Esq. C.KLee,¥8q.
J Sack onKewis InsP ? e: Lee Litigation Group, PLLC

 

 

 

666 Third Avenue 8 West 24th Street, Eighth Floor

New York, New York 10017. New York, New York 10016

Phone: (212) 545-4021 Phone: (212) 465-1188

Email: jason.zoldessy@jacksonlewis.com Email: cklee@leelitigation.com
Date: } fe Ja ! Date: | Is/2
SO ORDERED,

Dated: Brooklyn, New York

 

 

The Honorabie Lois Bloom, U.S.M.J.
